Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/11/21 has been entered.

Response to Amendment
 	This action is in response to applicant's arguments and amendments filed on
11/11/21, which are in response to USPTO Office Action mailed on 09/01/21.
Applicant's arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 U.S.C. §103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
 	
 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  	Claims 23-31, 33-41 are rejected under 35 U.S.C. § 103 as being unpatentable over Pratt et al. (US 2005/0165840 A1) in view of Carson et al. (US 20120209815 A1).

 	Regarding Claim 23, Clark teaches a method for tracking a media content asset, the method comprising: 
 	creating one or more archival versions of the media content asset, (See Pratt paragraph [0079]], archived assets may be of particular value when a previously edited version), 
 	creating a presentation version based on a single archival version of the one or more archival versions, (See Pratt paragraph [0271], since movies may exist in many edit versions (e.g. original theatrical release, director's cut, edit for television, multiple foreign country versions, etc.), the database may hold an asset file for each version, as well as the scene transition events for each), wherein the presentation version represents a localized version of the single archival version, (See Pratt paragraph [0271],“original theatrical release” is the unique archival version); and wherein the localized version includes a dub or subtitle version of the single archival version in a specified territory and language; (See Pratt paragraph [0271]  multiple foreign country versions, etc.), the database may hold an asset file for each version, as well as the scene transition events for each),
creating archival metadata and presentation metadata for the presentation version, (See Pratt paragraph [0271], since movies may exist in many edit versions (e.g. original theatrical release, director's cut, edit for television, multiple foreign country versions, etc.), the database may hold an asset file for each version, as well as the scene transition events for each); providing the archival metadata and the presentation metadata to a key request system, (See Pratt paragraph [0271], a unique identifier for the operator (OperatorID) used by the database, such a table preferably includes the real name of the operator (OperatorName), and the operator's password (OperatorPassword). Permissions of each operator may be recorded), to create a key for the presentation version; and publishing a release date for the presentation version, (See Pratt paragraph [0271], Fig. 8, 630, release date). 
 	Pratt does not explicitly disclose wherein each of the one or more archival versions represents a unique cut of the media content asset.
	However, Carson teaches wherein each of the one or more archival versions represents a unique cut of the media content asset, (See Carson paragraph [0280], The user can store camera archives (e.g., on a set of external hard drives), and then re-import the media files from the camera archive when time comes to return to the project (e.g., if making a director's cut of a film a few years after the original release). Because the media asset data structure stores the UUID of the media files to which they refer, the newly-imported media can be easily matched with its appropriate asset by the media-editing application. 	
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein each of the one or more archival versions represents a unique cut of the media content asset, of Carson, to create a composite media presentation from a set of media files, (See Carson paragraph [0079]).

 	Claim 33 recites the same limitations as claim 23 above. Therefore, claim 33 is rejected based on the same reasoning.
 	
 Regarding claim 25, Pratt taught the method of claim 23, as described above. Clark further teaches wherein the archival metadata comprises at least one of: a release date: a product identifier, (See Pratt paragraph [0271], movies may exist in many edit versions (e.g. original theatrical release); a title, (See Pratt paragraph [0276], a list of available movie titles);3Attorney Docket No.: 0260625C 1 a security title; a studio, (See Pratt paragraph [0276], a list of available movie titles for which the user has permission is presented); production information, (See Pratt paragraph [0276], Production information); a life cycle status, a synopsis; or a Motion Picture Association of America MPAA rating, (See Pratt paragraph [0280], the graphical status of the selected takes tab 932 in tab menu 930). See Pratt paragraph [0052], provide an array of tools for creating motion pictures).
 	


 Regarding claim 26, Pratt taught the method of claim 23, as described above. wherein creating the one or more archival versions, (See Pratt paragraph [0090] and [0091] “access to the archive’s holding”, “edited version of the motion picture”) is performed in a planning system as part of initiating the media content asset in the planning system, (See Pratt paragraph [0090] and [0091] “access to the archive’s holding”, “edited version of the motion picture”) wherein the method further comprises: configuring one or more filter parameters to view a listing of multiple media content assets initiated in the planning system, (See Pratt paragraph [0276], a list of available movie titles for which the user has permission is presented. Once a single movie title is selected, the user is presented with navigation screen 900); and selecting the media content asset from the listing, (See Pratt paragraph [0308], asset browser 920 (not shown in unused-scenes mode) would list "scene 10" as an unused scene. Clicking the entry for "scene 10" would switch asset browser 920 to takes-mode, with scene number 10 in current scene indicator 922).

 	Claim 36 recites the same limitations as claim 26 above. Therefore, claim 36 is rejected based on the same reasoning.

 Regarding claim 27, Pratt taught the method of claim 23, as described above. Pratt further teaches wherein the localized version represents a unique combination of , (See Pratt paragraph [0271] multiple foreign country versions, etc.), the database may hold an asset file for each version, as well as the scene transition events for each).

 	Claim 37 recites the same limitations as claim 27 above. Therefore, claim 37 is rejected based on the same reasoning.

 Regarding claim 28, Pratt taught the method of claim 23, as described above. Pratt further teaches wherein the presentation metadata comprises at least one of: a presentation version ID; the language; or the specified territory, ((See Pratt paragraph [0271] multiple foreign country versions, etc.), the database may hold an asset file for each version, as well as the scene transition events for each).

 	Claim 38 recites the same limitations as claim 28 above. Therefore, claim 38 is rejected based on the same reasoning.

 	Regarding claim 29, Pratt taught the method of claim 23, as described above. 
 Pratt further teaches comprising: limiting access to the one or more archival versions and the presentation version based on security privileges of a user, (See Pratt paragraph [0084], allow access of a studio's media assets only to users of the system authorized by the studio. It is also an object of the present invention to allow a studio to manage access to and security of their media). 

 	Claim 39 recites the same limitations as claim 29 above. Therefore, claim 39 is rejected based on the same reasoning.

 	Regarding claim 31, Pratt taught the method of claim 23, as described above. Pratt further, teaches wherein creating the presentation version based on the single archival version of the one or more archival versions comprises defining cuts and edits applied to the single archival version, (See Pratt paragraph [0271], since movies may exist in many edit versions (e.g. original theatrical release, director's cut, edit for television, multiple foreign country versions, etc.), the database may hold an asset file for each version, as well as the scene transition events for each),

	Claim 41 recites the same limitations as claim 31 above. Therefore, claim 41 is rejected based on the same reasoning.

	Regarding claim 43, Pratt’s taught the method of claim 23, as described above.  Pratt’s further teaches receiving a request to release the presentation version, (Fig. 8, 630, release date); 
 	approving the request to release the presentation version, (Pratt’s system approves a request based on user’s privilege level, see [0207]; each use and each movie is uniquely identified) the one or more requests to release the presentation version; and 
 	publishing a territory release plan for the presentation version (Fig. 8, 630, release date); that describes release dates for the one or more archival versions and the presentation version). 	

 	Claim 44 recites the same imitations as claim 43 above. Therefore, claim 44 is rejected based on the same reasoning.

 	Regarding claim 45, Pratt’s taught the method of claim 23, as described above.  Pratt’s further teaches further comprising: creating a plurality of milestones, (See Pratt paragraph [0090], provide a simple user interface, to allow quick, organized access to the entirety of the archive's holdings), wherein each of the plurality of milestones represents one or more events that are scheduled to be or have been performed on the media content asset, , (See Pratt paragraph [0237], Assets must precede asset files (table 840) and events (table 870)…and provides the flexibility necessary to efficiently schedule and perform consolidation process 100 and the data acquisition necessary to populate the balance of the database), and wherein at least one of the plurality of milestones is identified with a primary owner and a secondary owner; and tracking completion statuses of the plurality of milestones, (See Pratt paragraph [0204]-[0205], Fig. 8, element 630, The database preferably provides the ability to track project information about a movie's assets as they are assimilated into the system. Such fields as current status (MovieStatusType) and start and completion dates (StartDate, FinishDate)).  

 	Claim 46 recites the same imitations as claim 45 above. Therefore, claim 46 is rejected based on the same reasoning.

Conclusion/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form PTO-892.
 	Poston et al. (US 2008/0177782 A1) the method assembles versions of a document or group of related documents, typically from multiple creators, decides by string comparison algorithms and version date (rather than a record of changes) which version takes account of which other versions, and to present to the creator of a new version those differences which that creator needs to know about.
 	Cromwell et al. (US Patent No. 8, 370, 341 B1). the first version of content being associated with a first archive having a first set of files organized within the first archive in a first order based on when each file in the first set of files was last modified, each file within the first set of files being associated with the first version. A second version of content relating to the first version of content is determined, the second version of content being associated with a second archive having a second set of files organized within the second archive in a second order based on when each file in the second set of files was last modified, the second set of files having at least one new file (e.g., additional, modified, or deleted file) associated with the second version 	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163